Citation Nr: 0534193	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  01-04 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected residuals of fractured left fifth and sixth 
ribs, currently evaluated as ten (10) percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served in the U.S. Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board remanded this claim for 
further evidentiary development in June 2004.  The remand 
directives have been completed.  

In VA Form 9, the veteran declined to testify at a Board 
hearing in connection with this claim.  


FINDINGS OF FACT

1.  The veteran's rib fracture injury residuals consist 
primarily of subjective complaints of pain at the fracture 
site and associated functional limitation, and objectively, 
of some limited motion along the chest/thorax area and 
tenderness to palpation near the fracture site.   

2.  X-ray evidence reveals fractures to two ribs, well-healed 
without complications.

3.  The totality of the evidence does not indicate the extent 
of disability is such that it is equivalent to removal of two 
or more ribs; it is no worse than that equivalent to removal 
of one rib or resection of two or more ribs without 
regeneration.  
 

CONCLUSION OF LAW

The criteria for an increased disability evaluation for 
residuals of service-connected residuals of fractured left 
fifth and sixth ribs are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5297 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Evaluation

This appeal stems from the RO's September 1999 rating 
decision, which granted service connection for residuals of 
fractured left fifth and sixth ribs and assigned a 10 percent 
rating effective August 23, 1998, the date after discharge 
from service.  In cases such as this, where appeal is taken 
from the initial rating assigned coincident to the grant of 
service connection, the Board may assign different, 
"staged" ratings for various periods of time if the 
evidence so warrants.  Fenderson v. West, 12 Vet. App. 119, 
126 (2001).  

Notwithstanding Fenderson, here, the earliest possible date 
for any compensable rating is August 23, 1998, the date after 
discharge, because the original service connection claim was 
filed within one year after discharge.  See 38 U.S.C.A. 
§ 5110(b)(1) (West 2002).  Thus, while the Board considers 
all evidence of record, lay and medical, consistent with 
38 C.F.R. §§ 4.1, 4.2 (2005) and Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), its focus is on evidence pertaining to 
the extent of the rib fracture residuals dated around August 
1998 forward, bearing in mind that staged ratings could be 
assigned. 

Diagnostic Code 5297 (2005) in 38 C.F.R. § 4.71a addresses 
disability due to removal of ribs.  This is the sole 
Diagnostic Code specific to injury to the ribs, and as such, 
the RO's assignment of "built-up" Diagnostic Codes 5299-
5297 (see September 1999 rating decision and 38 C.F.R. 
§ 4.27) reflects the application of Diagnostic Code 5297 by 
analogy even though the veteran does not actually have 
missing ribs as a result of the injury upon which service 
connection is based.  The in-service injury that is the basis 
of service connection was an August 1998 fall and striking of 
the left chest area on a wooden stake or pole.     

Under Diagnostic Code 5297, a 10 percent rating is assigned 
for removal of one rib or a resection of two or more ribs 
without regeneration.  A 20 percent rating is assigned for 
removal of two ribs; a 30 percent rating is assigned for 
removal of three or four ribs; a 40 percent rating is 
assigned for removal of five or six ribs; and the maximum 50 
percent rating is assigned for removal of six or more ribs.  
Note (1) to the Code provides that the rating for rib 
resection or removal is not to be applied with ratings for 
purulent pleurisy, lobectomy, pneumonectomy or injuries of 
pleural cavity.  Note (2) to the Code provides that, however, 
rib resection will be considered as rib removal in 
thoracoplasty performed for collapse therapy or to accomplish 
obliteration of space and will be combined with the rating 
for lung collapse, or with the rating for lobectomy, 
pneumonectomy or the graduated ratings for pulmonary 
tuberculosis.   

Thus, evidence sufficient for the next higher rating of 20 
percent under Diagnostic Code 5297 could be a showing that 
the veteran's service-connected rib fracture residuals are 
approximately equivalent to the lack of two ribs.  The record 
does not reflect puncture wound to the lungs or other injury 
to lung tissue; nor does it reflect diseases specific to the 
lungs or removal of part of a lung; as such, Notes (1) and 
(2) to Diagnostic Code 5297 and other criteria in the Rating 
Schedule concerning pulmonary disability (38 C.F.R. § 4.97) 
are not applicable in this case.  

While Diagnostic Code 5297 would suggest the rating 
assignments largely turn on the actual number of ribs 
remaining, the Board also must consider whether and to what 
extent the disability results in functional impairment and 
limitation of motion.  Such consideration would entail 
evidence of ability to perform normal working movements with 
normal excursion, strength, speed, coordination, and 
endurance (38 C.F.R. § 4.40), and as well, impairment due to 
factors like pain, weakness, fatigability, incoordination, 
pain on movement, swelling, deformity or atrophy on disuse, 
and interference with standing, sitting, or weightbearing.  
38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional loss due to pain, however, must be supported by 
adequate pathology and evidenced by visible behavior.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The veteran's primary complaints associated with the service-
connected disability are that she has persistent pain on the 
left side of the chest near the site of the fracture injury.  
Upon VA compensation and pension medical (C&P) examination in 
April 1999, tenderness of the rib cage was noted on 
palpation, as was painful motion on dorsal rotation of the 
chest between the range of 10 to 40 degrees.  
VA outpatient treatment records dated in 1999 do reflect 
tenderness along the left chest and some limitation in 
chest/thorax movement due to pain; however, other clinical, 
objective evidence of more significant disability is lacking.  
In particular, these records reflect normal reflexes in the 
upper extremities, and lack of sensory deficit or significant 
muscular atrophy.  After 1999, however, the veteran 
apparently had little treatment for chest pain or other 
complaints specific to the rib fracture injury, as treatment 
records dated after 1999 are sparse.  

As for further C&P examination after 1999, a February 2002 
C&P report documents the veteran's complaints of pain, 
particularly upon prolonged movement, to include lifting of 
heavy objects, and after pressure is placed on the area (like 
lying on her side).  The veteran is independent in conducting 
activities of daily life.  While some tenderness to palpation 
along the left chest is noted, no additional functional 
limitation due to factors like fatigue, weakness, or lack of 
endurance after repetitive use was demonstrated, according to 
the C&P report.     
 
Finally, the veteran underwent the most recent C&P 
examination in August 2004.  Again, tenderness along the 
chest near the site of the fracture injury is noted, as are 
the veteran's complaints of pain particularly upon movement; 
but the examination results are otherwise negative as to 
objective symptomatology specifically attributed to the rib 
fracture injury.  The examiner notes the lack of objective 
evidence of rib cage deformity, redness or heat, or 
additional limitation due to factors like fatigability and 
weakness.  The veteran reported seven or eight painful flare-
ups during the past year and apparently took oral pain 
medication to alleviate the symptoms; however, she was not 
ordered to bed or confinement by a doctor due to severity of 
symptoms.  Also, as noted in the August 2004 C&P report, the 
fractures are shown to have healed well, and apparently 
without complications, based on a review of 1999 chest X-
rays.  

In sum, the above evidence indicates that the veteran's chief 
symptoms associated with the rib fracture injury are 
subjective complaints of pain and occasional flare-ups, and 
some limitation of movement due to pain.  Such complaints 
seem to be supported to some extent by clinical, objective 
findings, as various C&P examination reports do consistently 
document tenderness to palpation, and as well, some 
limitation of motion of the chest/thorax area.  However, the 
record overall lacks other indicators of more significant 
disability, given the largely negative findings as to DeLuca 
factors, lack of complications associated with healing of the 
fractured ribs, and sparse evidence of treatment for this 
disability during some seven years encompassed within the 
time period pertinent to this appeal.  It is noted that the 
sole evidence as to treatment during the appeal period 
consists of a single August 2005 VA outpatient treatment 
report documenting a complaint of "recurrent discomfort," 
and the veteran's report during the August 2004 C&P 
examination that she was seen several times recently for 
acute flare-ups but is treated solely with oral pain 
medication.  The veteran functions independently and is 
gainfully employed full time as a teacher.  

All of the above considerations tend to disfavor a conclusion 
that the disability is equivalent to actual removal of two 
ribs such that a 20 percent schedular rating is warranted.  
Even a 10 percent rating under Diagnostic Code 5297 requires 
removal of one rib or resection of two or more ribs without 
regeneration; here, no ribs were removed and no resection is 
involved.  Two ribs were fractured, but they have healed 
well, and the 10 percent rating seems to have taken into 
account residual pain and some functional limitation 
associated with pain, even though the reports of pain and 
functional limitation largely are subjective based on the 
various C&P examination findings.   

On a related matter, the Board has acknowledged the 
possibility that the veteran's complaints of back pain might 
be related in whole or in part to the service-connected rib 
fracture disability, based on the notation, albeit unclear, 
in the February 2002 C&P report that the veteran's "chronic 
back pain is the same as fractured ribs left side, ribs #5 
and #6."  In fact, its June 2004 decision denied service 
connection for a back disability claimed as secondary to rib 
fracture injury, but remanded the rib fracture residuals 
increased rating claim for further evidentiary development to 
determine whether back symptoms (such as limitation of motion 
and pain) could be attributable to the rib fracture 
disability.  The August 2004 C&P examination findings, and as 
well, prior C&P reports, do document objective findings 
specific to the spine, such as limitation of motion expressed 
in degrees of movement.  Upon full physical examination and 
consideration of relevant medical history as documented in 
the claims folder, the examiner concluded in August 2004 that 
the veteran's spine problems, currently diagnosed as cervical 
and lumbar disc herniation and determined to include some 
spinal limitation of motion and back pain, are not likely to 
be etiologically related to the rib fracture injury.  As 
rationale, the examiner cited the lack of evidence of 
treatment for back problems until several years after the rib 
fracture injury, and noted that the impact of the injury was 
to the chest area and not the back.  As such, the Board does 
not discuss spine rating criteria in this case; nor does it 
consider various objective findings of record specific to the 
spine as they are not considered manifestations associated 
with the August 1998 injury upon which service connection was 
granted in this case.            

Based upon the foregoing, the Board does not find evidence 
sufficient to warrant additional or higher rating(s) than the 
10 percent already in effect under Diagnostic Code 5297.  It 
has considered the whole record consistent with Schafrath, as 
well as other Part 4 provisions, including criteria 
concerning muscle injuries (as it is conceivable that such 
injury could have occurred during the fall), whether or not 
raised as an issue by the veteran or his accredited service 
representative.  It does not find other criteria more closely 
analogous to the disability than as discussed above or which 
would afford the veteran more favorable rating(s).  It is 
explicitly noted that the record fails to establish muscle 
injury as a result of the fall in service.     

Based upon the foregoing, the Board is compelled to conclude 
that the preponderance of the evidence is against the claim.  
Thus, it does not apply the benefit-of-reasonable doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2005).

Extraschedular Evaluation

The Board also considered whether an extraschedular 
evaluation is warranted here.  Ordinarily, VA's 38 C.F.R. 
Part 4 ratings schedule, which represents average impairment 
in earning capacity from service-connected disability and 
ability of the body as a whole to function under ordinary 
conditions of daily life to include employment, will apply 
unless there are exceptional or unusual factors that render 
application of the schedule impractical.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.10; Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  In such cases, extraschedular evaluation is 
considered commensurate with average earning capacity 
impairment due solely to service-connected disabilities.  See 
38 C.F.R. § 3.321(b)(1).  An extraschedular rating is 
warranted where the "case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.  It has been held 
that the extraschedular rating issue is a component of an 
increased rating claim.  See Bagwell v. Brown, 9 Vet. App. 
157 (1996); VAOPGCPREC 6-96.

The record does not support a finding that extraschedular 
evaluation is warranted; it does not show that the disability 
produces marked interference with employment or precipitates 
frequent hospitalization.  There is no allegation or evidence 
that the veteran has been confined to bed or ordered to rest 
due to the severity of the rib fracture injury symptoms.  On 
the contrary, the C&P examination findings reflect 
independent functioning and full-time gainful employment.  


II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a June 2004 letter, VA Appeals 
Management Center notified the veteran that evidence, 
particularly in the form of medical records, must show 
worsened disability to warrant a higher rating.  The 
unfavorable rating decision from which this appeal arises, 
the Statement of the Case (SOC), and Supplemental SOCs 
(SSOCs) notified the veteran of the regulations and rating 
criteria applicable to the service-connected disability.  The 
letter explained that, if the veteran provides information 
about the sources of evidence or information pertinent to the 
claim, to include records from private doctors, other federal 
agencies, employers, and state and local governments, then VA 
would make reasonable efforts to obtain the records from the 
sources identified.  The veteran also was notified that, 
notwithstanding VA's duty to assist, she ultimately bears the 
burden to ensure adequate substantiation of her claim.  As 
for the "fourth element," the 2003 and 2005 SSOCs set forth 
38 C.F.R. § 3.159, from which the fourth element is derived, 
and the June 2004 letter specifically asked the veteran to 
provide VA with any information or evidence that she might 
have pertaining to her appeal.     

The Board acknowledges that the VCAA notice was given during 
appeal, after the issuance of the 1999 rating decision upon 
which this appeal is based.  The Board finds no prejudicial 
error resulted as a result of this timing defect.  The 
Pelegrini Court explicitly stated that, notwithstanding the 
requirement that a valid VCAA notice be provided before the 
agency of original jurisdiction (AOJ) decision: "[W]e do not 
hold that . . . [a] case in which pre-AOJ-adjudication notice 
was not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets Pelegrini and discussion therein to 
mean that the intent and purpose of the law are to provide a 
full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted at times.  

Here, the rating decision on appeal was issued before 
enactment of VCAA; after the law was enacted, appropriate 
notice was given.  The Pelegrini Court acknowledged, at p. 
120, that where, as here, 38 U.S.C.A. § 5103(a) notice was 
not mandated at the time of the initial RO denial, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process during appeal.  These were clearly 
provided here.      

Additionally, even after the veteran was issued the most 
recent SSOC in April 2005 and notified that she has an 
additional 60 days to comment on her claim, she did not 
specifically claim that VA failed to comply with VCAA notice 
requirements, or that she has any evidence in her possession 
required for full and fair adjudication of the claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 203 (2005).      

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The claims 
folder includes records from private medical care providers, 
VA outpatient treatment records, multiple VA C&P examination 
findings appropriate to an evaluation of this claim, and the 
veteran's written statements.  The Board's remand directives 
were completed.  The veteran had an opportunity to testify in 
connection with this claim, but elected not to exercise her 
right to do so.  Based upon the foregoing, the Board 
concludes that VA has met its duty-to-assist obligations.     


	(CONTINUED ON NEXT PAGE)




ORDER

An increased disability evaluation for residuals of fractured 
left fifth and sixth ribs, currently evaluated as 10 percent 
disabling, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


